Citation Nr: 0738823	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-25 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
resection of the large and small intestines.

2.  Entitlement to a compensable rating for injury to muscle 
group XIX, residual of colostomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1944 to January 
1947.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veterans Affairs (VA) Baltimore, Maryland, 
Regional Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

The Board notes that the veteran, in his October 2007 
personal hearing testimony, appears to raise a claim of 
service connection for a ventral hernia, secondary to the 
resection of the intestines and the injury to muscle group 
XIX, residual of colostomy.  This matter is REFERRED to the 
RO for the appropriate action.


FINDINGS OF FACT

1.  The current residuals of the veteran's colostomy and 
resection of the intestines do not include severe impairment 
of health, material weight loss, or impairment of sphincter 
control with extensive leakage and fairly frequent 
involuntary bowel movements.  

2.  The veteran does not have disabling muscle injury of the 
abdomen, but has a painful scar as a result of the in-service 
colostomy and resection of the intestines.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
resection of the large and small intestines have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 
4.114, Diagnostic Code (DC) 7329 (2007).

2.  The criteria for a compensable rating for injury to 
muscle group XIX, residual of colostomy, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.55, 
4.56, 4.73, DC 5319 (2007)

3.  The criteria for a separate 10 percent rating for a 
painful scar have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 4.1, 4.118, DC 7804 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In January 2003 and May 2004, the RO sent letters to the 
veteran providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and in March 2006, the RO 
sent the veteran a letter providing the notice required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the May 2004 and March 2006 letters postdated the 
initial adjudication, the claims were readjudicated without 
taint from the prior decision, no prejudice has been alleged, 
and none is apparent from the record.  The VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claims for benefits, such as obtaining medical 
records, providing VA examinations, and providing a personal 
hearing.  The Board notes that the veteran has requested a 
new examination for his claims for increased ratings for the 
residuals of the resection of the intestines and the 
colostomy.  The Board finds that the current evidence of 
record, which includes VA examination reports dated in March 
2003, May 2004 and October 2004, as well as treatment records 
dating through March 2007 and the veteran's October 2007 
testimony, satisfactorily addresses the applicable rating 
criteria, however, and that any information provided by a new 
examination would not alter the findings set out below.  
Consequently, the Board finds that the duty to notify and 
assist has been satisfied.  

In service, the veteran had the ascending colon, 12 inches of 
the distal terminal ileum, and one-third of the transverse 
colon removed.  Service medical records indicate that the 
veteran had the resection and colostomy on June 17, 1946, and 
the records indicate that the colostomy was closed on August 
8, 1946.  The records indicate that the veteran was admitted 
to the hospital for "subsistence and record purposes only," 
that the veteran had no complaints, and that the veteran was 
"merely a post-operative whose wound [was] healed and upon 
whom physical examination was non-revealing."  See August 28 
and September 9, 1946, service medical records.  In other 
words, the veteran's physical recovery was "uncomplicated."  
See August 1948 VA examination record.  The veteran returned 
to duty on November 13, 1946.  An August 1948 VA examination 
record reports that the veteran was physically well, with all 
weight gained back and a good appetite.  

The RO subsequently granted service-connection for resection 
of the large and small intestines and injury to muscle group 
XIX, residual of colostomy.  See September 1948 rating 
decision.  Service connection is also in effect for 
hemorrhoids secondary to the resection of the intestines, and 
service connection has been denied for gastroesophageal 
reflux disease.  Because these issues are not on appeal, 
those symptoms will not be discussed.  

The veteran's current symptoms reportedly include pain, 
occasional stool impaction (approximately 2 times a year), 
loose stool (also reported as chronic diarrhea), and 
approximately 5 to 8 bowel movements a day.  See July 2005 
statement.  The veteran has reported that he uses more than 6 
pads a day (Id.), and at his hearing, the veteran testified 
that he has involuntary bowel movements approximately 6 to 8 
times a year, with additional episodes of leakage 
"sometimes".  See October 2007 Central Office hearing 
transcript.  The records indicate that the veteran has been 
advised to avoid high residue foods and to eat fiber-rich 
foods.  

A March 2003 VA examination report reflects the veteran's 
history of normal bowel movements at that time.  The veteran 
reported a history of episodes of severe colicky pain and 
small bowel obstruction, which the examiner noted were 
treated appropriately.  The veteran was noted to have a well-
healed, non-keloid, 7-inch scar in the left lower quadrant 
from the in-service surgery.  The examiner found no evidence 
of an incisional hernia.  

A March 2004 VA treatment record reports that the veteran was 
positive for a reducible abdominal hernia.  A May 2004 VA 
examination record reports the veteran's history of frequent 
bowel movements, and bowel sounds were present.  There was no 
evidence of an incisional hernia, but a ventral hernia was 
noted.  

In October 2006, the veteran was treated for complaints of 
severe pain in the left lower quadrant.  An October 2006 VA 
treatment record indicates that veteran had an elongated mass 
on the left lower quadrant, and the veteran was suspected to 
have a higher stool impaction.  See October 2006 VA treatment 
record.  A computerized tomography (CT) report indicates that 
the findings "most likely represent[ed] diverticulitis of 
the sigmoid colon."  See October 2006 Atlantic General 
Hospital records.  The interpreter was unclear whether there 
was a hernia.  Id.  Images of the abdomen indicated that the 
bowel gas pattern was unremarkable.  Id.  A February 2007 VA 
treatment record reports that the diverticulitis resolved 
after 10 days of antibiotics.  

Resection of the intestines
The veteran's residuals of a resection of the large and small 
intestines are currently rated under 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7329.  The regulation 38 C.F.R. § 4.114 
states that the "ratings under diagnostic codes 7301 to 
7329, 7331, 7342, and 7345 to 7348, will not be combined with 
each other.  Instead, a single evaluation will be assigned 
under the diagnostic code which reflects the predominant 
disability picture."  

The veteran's current rating, 40 percent, is the maximum 
rating possible under DC 7329.  Consequently, a higher rating 
is not available under that diagnostic code.  A higher rating 
is also not available under DC 7328, which evaluates 
residuals of resection of the small intestine.  DC 7328 
provides a 60 percent rating for resection of the small 
intestine with marked interference with absorption and 
nutrition, manifested by severe impairment of health, 
objectively supported by examination findings including 
material weight loss.  However, the objective evidence does 
not indicate that the veteran has had "marked interference 
with absorption and nutrition," however.  Although the 
veteran has reported that he sometimes abstains from eating 
to prevent "accidents" (See, e.g., October 2007 Central 
Office hearing transcript), the treatment and examination 
records do not show evidence of, to include history of, 
material weight loss.  Compare November 2002 (197 pounds) 
with February 2007 (200 pounds) VA treatment records.  See 
also November 2003, March 2004, February 2006 VA treatment 
records (negative history of change in appetite or 
unintentional weight loss of more than 5 pounds).  
Additionally, there is no alternative objective evidence of a 
severe impairment of health due to the veteran's symptoms.  
Consequently, a 60 percent rating is not warranted under DC 
7328.  

A higher rating is also not warranted under DC 7332, which 
rates impairment of sphincter control.  Although 38 C.F.R. 
§ 4.114 does not prohibit assigning separate ratings under DC 
7329 and DC 7332, in this case, assigning a separate rating 
would violate the rule against pyramiding, which specifically 
states that the evaluation of the same manifestations under 
various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 
(2007); Esteban v. Brown, 6 Vet. App. 259 (1994).  The 
veteran's 40 percent rating for "severe symptoms" under DC 
7329 is based primarily on his impairment of sphincter 
control, and providing a separate rating under DC 7332 would 
provide two ratings for the same manifestations.  
Consequently, a separate rating cannot be granted under DC 
7332.

A higher rating is also not available by rating the veteran's 
residuals of resection of the intestines solely under DC 
7332.  DC 7332 provides a 30 percent rating for occasional 
involuntary bowel movements necessitating wearing of pad and 
a 60 percent rating for extensive leakage and fairly frequent 
involuntary bowel movements.  The evidence indicates that the 
veteran wears a pad and that he has approximately 6 to 8 
involuntary bowel movements a year, with additional 
involuntary movements "sometimes."  See October 2007 
Central Office Hearing transcript.  The veteran's description 
of his symptoms doe not indicate that they rise to the level 
of "extensive" leakage or "fairly frequent" involuntary 
bowel movements; rather, the symptoms most nearly 
approximates the 30 percent rating under DC 7332.  
Consequently, a higher rating is not warranted under DC 7332.  

In sum, a higher rating is not warranted under any of the 
diagnostic criteria applicable to the claim for an increased 
rating for resection of the large and small intestines.  
Consequently, a rating in excess of 40 percent for the 
veteran's resection of the large and small intestines is 
denied.  

Injury to muscle group XIX
The veteran's injury to muscle group XIX, residual of 
colostomy, is rated under DC 5319.  Muscle group XIX is 
defined as the muscles of the abdominal wall, which function 
in the support and compression of the abdominal wall and 
lower thorax, flexion and lateral motions of the spine, and 
are synergists in strong downward movements of the arm.  38 
C.F.R. § 4.73, DC 5319.  DC 5319 provides a noncompensable 
rating for slight impairment of the abdominal wall muscles, a 
10 percent rating for moderate impairment, a 30 percent 
rating for moderately severe impairment, and a 40 percent 
rating for severe impairment.  

The evidence indicates that the residual impairment of the 
colostomy (and injury to muscle group XIX) is the same as the 
(already rated) residual impairment of the resection of the 
intestines.  See, e.g., October 2007 Central Office hearing 
transcript.  As stated above, disability ratings cannot be 
awarded for the same symptoms.  See 38 C.F.R. § 4.14 (2007); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The evidence does 
not indicate that the veteran has any residual abdominal 
muscle damage that would warrant a compensable rating under 
DC 7329.  Consequently, a compensable rating for injury to 
muscle group XIX is denied.

The Board does find, however, that a separate 10 percent 
rating is warranted based on the evidence of painful scar.  
See 38 C.F.R. § 4.118, DC 7804.  At his personal hearing, the 
veteran testified that the colostomy scar was tender to the 
touch and that it is painful when his belt or his shirt 
touches it.  See October 2007 Central Office hearing 
transcript.  The Board finds the veteran credible and accepts 
his account of pain and tenderness to the scar.  Such 
complaints are consistent with the history of major surgery.  
Consequently, a separate rating is granted for the scar.  


ORDER

A rating in excess of 40 percent for resection of the large 
and small intestines is denied.  

A compensable rating for injury to muscle group XIX, residual 
of colostomy, is denied.

A separate 10 percent rating for painful scar is granted.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


